DETAILED ACTION
This action is in response to an application filed on October 25th, 2019. Claim 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25th, 2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: processor 210b (page 17 para 0071 line 18).  This reference sign is likely a typo and is meant to be 201b. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are requested in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology “said” twice and for being 154 words in length.  Correction is recommended.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 17 para 0071 line 18: processors 201a and 210b are embodied should be processors 201a and 201b are embodied
Page 24 para 0094 line 8: …initialized The process continues… has a random capitalization and is likely missing a typo and should read …initialized. The process continues…
Appropriate correction is recommended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (WIPO Pub. No. 2017196615 A2), herein after Schlesinger, in further view of Blustein et al. (Blustein, James; El-Maazawi, Amal. Bloom Filters — A Tutorial, Analysis, and Survey, Dalhousie University Faculty of Computer Science, 2002. Technical Report CS-2002-10. https://cdn.dal.ca/content/dam/dalhousie/pdf/faculty/computerscience/technical-reports/CS-2002-10.pdf, PDF file.), herein after Blustein.
[a] method for updating link information on a client device, comprising (Schlesinger: Para. 0043; "In addition to acquiring the data from the data sources, data collection component 215 can extract semantic information such as explicit and/or inferred semantic characteristics of users, routes, and/or route components from any combination of user data, route data, or other data that may be included in the acquired data."): determining at least one map area comprising one or more links, said map area having at least one map area identifier (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); sending, to a data service, a request for at least one categorized link, said request identifying the at least one map area (examiner interprets that a response to a routing request requires the step of a user to sending a request for a route) (Schlesinger: Para. 0064, 0065, and 0066; "Routing engine 260 is configured to provide one or more suggested routes to users in response to a routing request." "Route generator 250 and route selector 252 are configured to provide suggested routes for users that satisfy various routing conditions that may be specified by the routing request." "As an example, a routing request can include at least an ending location, which may be specified receiving, from the data service, at least one filter, said at least one filter encoding the at least one categorized link (Schlesinger: Para. 0019 and 0095; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users." "For example, the threshold value of a routing condition can be applied to the route preference subscore in the determination. Where the route preference subscore fails to conform to the threshold value, the route component may be discarded. However, it is noted that the threshold value need not be applied to the threshold value, and may be applied to any of various route characteristics 228 associated with the route component, forecasted or otherwise"); determining one or more link identifiers for the one or more links in the at least one map area (examiner interprets that the duration, distance, and/or complexity of a route are all things that can be used to idenify said route in a route database) (Schlesinger: Para. 0019; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more and associating, at least one candidate link of the one or more links to the at least one categorized link, based on the link identifier of the at least one candidate link satisfying the at least one received bloom filter, to update the link information on the client device (examiner interprets that a user's preference for a route would be an parameter used to identify a link) (Schlesinger: Para. 0015; "A preference weight corresponds to a machine learning model that is based on sensor data provided by one or more sensors in association with the user. Route scores of the routes are determined based on the preference weights and a suggested route is provided to the user based on the route scores.").
Schlesinger specifically does not disclose the use of a bloom filter. 
In a technical report, Blustein teaches uses for bloom filters for the benefit of filtering databases to remove unwanted datasets (Blustein: Page 1 section 1; "The Bloom filter a way of using hash transforms to determine set membership [1]. Bloom filters find application wherever fast set membership tests on large data sets are required. Such applications include spell checking, differential file updating, distributed network caches, and textual analysis. It is a probabilistic method with a set error rate. Errors can only occur on the side of inclusion - a true member will never be reported as not belonging to a set, but some non-members may be reported as members.").

Regarding claim 2, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, further comprising providing the at least one candidate link to a navigation application (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0133; "In some cases, the user issues a routing request, and the suggested route is automatically provided in response to the routing request, with no further user interaction required. The suggested route can automatically be executed by a navigation application on the user device, as an example.").
Regarding claim 3, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, further comprising: determining a geographical region encompassing at least a portion of a route (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); determining for the geographical region, the at least one map area covering the at least one portion of the route (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); and including the at least one map area identifier of the at least one map area in the request for at least one categorized link (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes).").
Regarding claim 4, Schlesinger and Blustein remain applied as in claim 3 and Schlesinger goes on to further disclose [t]he method of claim 3, further comprising recalculating the route, based on the route encompassing the at least one candidate link (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: 
Regarding claim 5, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, wherein the request for categorized links further comprises at least one of dimensions of a vehicle, emissions rating of the vehicle, cargo type of the vehicle, cargo capacity of the vehicle, speed of the vehicle, time of travel, engine type of the vehicle, or year of manufacture of the vehicle (Schlesinger: Para. 0081, 0045, 0056,  0063, and 0085; "Routing context may indicate or otherwise correspond to a cause of or reason for a routing request. In some cases, routing context comprises one or more categorizations of the routing request. Inference engine 212, for example, may assign one or more predetermined categories to the routing request. The suggested routes can be tailored to the category or categories assigned to the routing request, and may be inferred from one or more semantic characteristics of the user." "Routine characteristics may optionally be inferred using event tracker 216 and/or inference engine 212 (e.g., this user often travels in this particular road or this location is near fast food restaurants, or it typically rains at this location)." "Furthermore, other examples of potential tracked variables, or more generally event variables, include arrival time (e.g., a time stamp), arrival location coordinates, driving speed, gas mileage, vehicle name, 
Regarding claim 6, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, further comprising: determining expected validity timeframe for the at least one categorized link of the at least one map area (Schlesinger: Para. 0093; "In some implementations, the estimate time to travel is forecasted for a road component based on an estimated time of traversal of the route component (i.e., when the traversal is expected to happen)."); and including the expected validity timeframe in the request (Schlesinger: Para. 0093; "In some implementations, the estimate time to travel is forecasted for a road component based on an estimated time of traversal of the route component (i.e., when the traversal is expected to happen).").
Regarding claim 8, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, wherein the at least one categorized link corresponds to non- traversable route segments for a vehicle (Schlesinger: Para. 0045 and 0048; "Examples of semantic characteristics (these can provide context to route planning as later described in further detail) include routine characteristics of a user, a route, and/or a route component (e.g., a geographic area)." "Examples of routine characteristics of a location (e.g., a 
Regarding claim 9, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, wherein the at least one categorized link corresponds to traversable route segments for a vehicle (Schlesinger: Para. 0045 and 0048; "Examples of semantic characteristics (these can provide context to route planning as later described in further detail) include routine characteristics of a user, a route, and/or a route component (e.g., a geographic area)." "Examples of routine characteristics of a location (e.g., a route or route component) include a type or utility category (e.g., a highway, a freeway, a dirt road a surface street, a bike trail, a walking trail, etc.)").
Regarding claim 10, Schlesinger teaches [a]n apparatus for updating link information on a client device, comprising: at least one non-transitory memory configured to store computer program code instructions (Schlesinger: Para. 00140 and 0043; "The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device." "In addition to acquiring the data from the data sources, data collection component 215 can extract semantic information such as explicit and/or inferred semantic characteristics of users, routes, and/or route components from any combination of user data, route data, or other data that may be included in the acquired data."); and at least one processor configured to execute the computer program code instructions to: determine at least one map area comprising one or more links, said map area having at least one map area identifier (Schlesinger: Para. 00143 and 0058; send, to a data service, a request for at least one categorized link, said request identifying the at least one map area (Schlesinger: Para. 0064, 0065, and 0066; "Routing engine 260 is configured to provide one or more suggested routes to users in response to a routing request." "Route generator 250 and route selector 252 are configured to provide suggested routes for users that satisfy various routing conditions that may be specified by the routing request." "As an example, a routing request can include at least an ending location, which may be specified by the user using a user device (e.g., in a route planning application on the device). The ending location specifies a geographic ending for routes provided by routing engine 260 in response to a routing request. A routing request can further include a beginning location, which may be specified by the user using the user device or may be inferred from sensor data. The beginning location specifies a geographic beginning for routes provided by routing engine 260 in response to the routing request. In some cases, one or more intervening locations are provided for the routing request."); receive, from the data service, at least one… filter, said at least one... filter encoding the at least one categorized link (Schlesinger: Para. 0019 and 0095; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users." "For example, the threshold value of a routing condition can be applied to the route preference subscore in the determination. Where the route preference subscore fails to conform to the threshold value, the route component may be discarded. However, it is noted that the threshold value need not be applied to the threshold value, and may be applied to any of various route characteristics 228 associated with the route component, forecasted or otherwise"); determine one or more link identifiers for the one or more links in the at least one map area (Schlesinger: Para. 0019; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users."); and associate, at least one candidate link of the one or more links to at least one categorized link, based on the link identifier of the at least one candidate link satisfying the at least one received bloom filter, to update the link information on the client device (Schlesinger: Para. 0015; "A preference weight corresponds to a machine learning model that is based on sensor data provided by one or more sensors in association with the user. Route scores of the 
Schlesinger specifically does not disclose the use of a bloom filter. 
In a technical report, Blustein teaches uses for bloom filters for the benefit of filtering databases to remove unwanted datasets (Blustein: Page 1 section 1; "The Bloom filter a way of using hash transforms to determine set membership [1]. Bloom filters find application wherever fast set membership tests on large data sets are required. Such applications include spell checking, differential file updating, distributed network caches, and textual analysis. It is a probabilistic method with a set error rate. Errors can only occur on the side of inclusion - a true member will never be reported as not belonging to a set, but some non-members may be reported as members.").
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify apparatus performing a route selection method from Schlesinger to utilize bloom filters, as taught by Blustein, for the benefit of filtering databases to remove unwanted datasets.
Regarding claim 11, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one processor is further configured to provide the at least one candidate link to a navigation application (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0133; "In some cases, the user issues a routing request, and the suggested route is automatically provided in response to the routing request, 
Regarding claim 12, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one map area encompasses at least one portion of a route, and the at least one processor is further configured to: determine a geographical region encompassing the at least one portion of the route (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); determine for the geographical region, the at least one map area covering the at least one portion of the route (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally and include the at least one map area identifier of the at least one map area in the request for at least one categorized link (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes).").
Regarding claim 13, Schlesinger and Blustein remain applied as in claim 12 and Schlesinger goes on to further disclose [t]he apparatus of claim 12, wherein the at least one processor is further configured to recalculate the route, based on the route encompassing the at least one candidate link (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0017; "A suggested route is compared to the reference route can provided to the user based on the comparison. In some respects, the suggested route is provided based on an estimated time to travel over the suggested route being within a threshold value that is based on the estimated time to travel over the reference route. Routes that exceed the threshold value may be discarded from being provided to the 
Regarding claim 14, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the request for categorized links further comprises at least one of dimensions of a vehicle, emissions rating of the vehicle, cargo type of the vehicle, cargo capacity of the vehicle, speed of the vehicle, time of travel, engine type of the vehicle or year of manufacture of the vehicle (Schlesinger: Para. 0045, 0056, and 0063; "Routine characteristics may optionally be inferred using event tracker 216 and/or inference engine 212 (e.g., this user often travels in this particular road or this location is near fast food restaurants, or it typically rains at this location)." "Furthermore, other examples of potential tracked variables, or more generally event variables, include arrival time (e.g., a time stamp), arrival location coordinates, driving speed, gas mileage, vehicle name, weather conditions, road conditions, information recording deviations from routes offered by a routing application, and many more." "Routing engine 260 can leverage any combination of the various data described herein that is made available to system 200 by data collection component 215, as well as inference engine 212, in order to construct routes for users and/or select routes for users.").
Regarding claim 15, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one processor is further configured to: determine expected validity timeframe for the at least one categorized link of the at least one map area (Schlesinger: Para. 0093; "In some implementations, the estimate time to travel is forecasted for a road component based on an and include the expected validity timeframe in the request (Schlesinger: Para. 0093; "In some implementations, the estimate time to travel is forecasted for a road component based on an estimated time of traversal of the route component (i.e., when the traversal is expected to happen).").
Regarding claim 17, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one categorized link corresponds to non- traversable route segments for the vehicle (Schlesinger: Para. 0045 and 0048; "Examples of semantic characteristics (these can provide context to route planning as later described in further detail) include routine characteristics of a user, a route, and/or a route component (e.g., a geographic area)." "Examples of routine characteristics of a location (e.g., a route or route component) include a type or utility category (e.g., a highway, a freeway, a dirt road a surface street, a bike trail, a walking trail, etc.)").
Regarding claim 18, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one categorized link corresponds to traversable route segments for a vehicle (Schlesinger: Para. 0045 and 0048; "Examples of semantic characteristics (these can provide context to route planning as later described in further detail) include routine characteristics of a user, a route, and/or a route component (e.g., a geographic area)." "Examples of routine characteristics of a 
Regarding claim 19, Schlesinger teaches [a] computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instructions, which when executed by one or more processors, cause the one or more processors to carry out operations for updating link information on a client device, the operations comprising: determining at least one map area comprising one or more links, said map area having at least one map area identifier (Schlesinger: Para. 00140 and 0058; "The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device." "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); sending, to a data service, a request for at least one categorized link, said request identifying the at least one map area (Schlesinger: Para. 0064, 0065, and 0066; "Routing engine 260 is configured to provide one or more suggested routes to users in response to a routing request." receiving, from the data service, at least one... filter, said at least one... filter encoding the at least one categorized link (Schlesinger: Para. 0019 and 0095; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users." "For example, the threshold value of a routing condition can be applied to the route preference subscore in the determination. Where the route preference subscore fails to conform to the threshold value, the route component may be discarded. However, it is noted that the threshold value need not be applied to the threshold value, and may be applied to any of various route characteristics 228 associated with the route component, forecasted or otherwise"); determining one or more link identifiers for the one or more links in the at least one map area (Schlesinger: Para. 0019; "Some and associating, at least one candidate link of the one or more links to the at least one categorized link, based on the link identifier of the at least one candidate link satisfying the at least one received bloom filter, to update the link information on the client device (Schlesinger: Para. 0015; "A preference weight corresponds to a machine learning model that is based on sensor data provided by one or more sensors in association with the user. Route scores of the routes are determined based on the preference weights and a suggested route is provided to the user based on the route scores.").
Schlesinger specifically does not disclose the use of a bloom filter. 
In a technical report, Blustein teaches uses for bloom filters for the benefit of filtering databases to remove unwanted datasets (Blustein: Page 1 section 1; "The Bloom filter a way of using hash transforms to determine set membership [1]. Bloom filters find application wherever fast set membership tests on large data sets are required. Such applications include spell checking, differential file updating, distributed network caches, and textual analysis. It is a probabilistic method with a set error rate. Errors can only occur on the side of inclusion - a true member will never be reported as not belonging to a set, but some non-members may be reported as members.").

Regarding claim 20, Schlesinger and Blustein remain applied as in claim 19 and Schlesinger goes on to further disclose [t]he computer program product of claim 19, the operations further comprise providing the at least one candidate link to a navigation application (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0133; "In some cases, the user issues a routing request, and the suggested route is automatically provided in response to the routing request, with no further user interaction required. The suggested route can automatically be executed by a navigation application on the user device, as an example.").
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in further view of Blustein, in further view of Gawrilow; Ewgenij (US Pub. No. 20170016730), herein after Gawrilow.
Regarding claim 7, Schlesinger and Blustein remain applied as in claim 1, however  Schlesinger specifically does not disclose [t]he method of claim 1, wherein the determining of one or more link identifiers further comprises: accessing map version agnostic information regarding each of the one or more links; generating a map version agnostic identifier for each of the one or more links; coding the map version agnostic identifier for each of the one or more links using at least one coding function; and providing, the coded map version agnostic identifier for each link of the one or more links, as the one or more link identifiers.
[t]he method of claim 1, wherein the determining of one or more link identifiers further comprises: accessing map version agnostic information regarding each of the one or more links (Gawrilow: Para. 0156; "The method may comprise obtaining and storing data indicative of the reconstructed route by reference to the electronic map. The data may be in the form of a list of segment identifiers or similar." "The route data can be transmitted from the route generation server 310 to the application server 320 in any suitable form, although typically, as the map databases 315 and 325 will be different, the route data is transmitted in a map agnostic format, e.g. as a location reference encoded using a system…"); generating a map version agnostic identifier for each of the one or more links (Gawrilow: Para. 0027; "The server may generate a route in relation to its electronic map data, and convert the route information, e.g. waypoints into a map agnostic form for transmission to a navigation device."); coding the map version agnostic identifier for each of the one or more links using at least one coding function (Gawrilow: Para. 0027; "The server may generate a route in relation to its electronic map data, and convert the route information, e.g. waypoints into a map agnostic form for transmission to a navigation device. This may be carried out by encoding the locations, e.g. of waypoints in accordance with a map agnostic location referencing system."); and providing, the coded map version agnostic identifier for each link of the one or more links, as the one or more link identifiers (Gawrilow: Para. 0027; "The device may receive the encoded location information, and decode the information to obtain a location in its own electronic map that corresponds to the location in the server's electronic map that was originally encoded.") for the benefit of allowing route information for a map to be usable across multiple different navigation software.

Regarding claim 16, Schlesinger and Blustein remain applied as in claim 10, however  Schlesinger specifically does not disclose [t]he apparatus of claim 10, wherein to determine the one or more link identifiers, the at least one processor is further configured to: access map version agnostic information regarding each of the one or more links; generate a map version agnostic identifier for each of the one or more links; code the map version agnostic identifier for each of the one or more links using at least one coding function; and provide, the coded map version agnostic identifier for each link of the one or more links, as the one or more link identifiers.
In a similar field, Gawrilow teaches [t]he apparatus of claim 10, wherein to determine the one or more link identifiers, the at least one processor is further configured to: access map version agnostic information regarding each of the one or more links (Gawrilow: Para. 0156; "The method may comprise obtaining and storing data indicative of the reconstructed route by reference to the electronic map. The data may be in the form of a list of segment identifiers or similar." "The route data can be transmitted from the route generation server 310 to the application server 320 in any suitable form, although typically, as the map databases 315 and 325 will be different, the route data is transmitted in a map agnostic format, e.g. as a location reference encoded using a system…"); generate a map version agnostic identifier for each of the one or more links (Gawrilow: Para. 0027; "The server may generate a route in relation to its code the map version agnostic identifier for each of the one or more links using at least one coding function (Gawrilow: Para. 0027; "The server may generate a route in relation to its electronic map data, and convert the route information, e.g. waypoints into a map agnostic form for transmission to a navigation device. This may be carried out by encoding the locations, e.g. of waypoints in accordance with a map agnostic location referencing system."); and provide, the coded map version agnostic identifier for each link of the one or more links, as the one or more link identifiers (Gawrilow: Para. 0027; "The device may receive the encoded location information, and decode the information to obtain a location in its own electronic map that corresponds to the location in the server's electronic map that was originally encoded.") for the benefit of allowing route information for a map to be usable across multiple different navigation software.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the map route database from Schlesinger to utilize agnostic map information , as taught by Gawrilow, for the benefit of allowing route information for a map to be usable across multiple different navigation software.	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al. (US Pub. No. 20160187146 A1) discloses a map database system that updates link information.
Gonopolskiy et al. (US Pub. No. 20170322036 A1) discloses a method for updating map information for sections of a map in a way that is compatible with various versions of the same software without having to update the whole map.
Ibrahim et al. (US Pub. No. 20140358414 A1) discloses a way to update dynamic map information to assist in navigation applications.
Duleba; Krzysztof (US Pub. No. 20150168147 A1) discloses a method to determine routes for navigation purposes based on identifiers of the routes.
Vakharia; Kaushik (US Pub. No. 20170314935 A1) discloses a geographic database that includes information about the roads in the maps, including agnostic map information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663